Cuyahoga App. No. 76067. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. On April 13, 2001, this court stayed further proceedings in this case and ordered appellee to file a notice with this court upon the termination of the automatic stay under the Bankruptcy Code.
It is ordered by the court, sua sponte, that appellee W.R. Grace & Co.-Conn. file a notice advising this court of the status of the bankruptcy case within 16 days of the date of this entry.